                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

                                                   )
 NuStar Farms, LLC, Anthony Nunes, Jr.,            )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                           )
                                                   )   Defendants’ Motion for Leave to File
              Plaintiffs,                          )   Overlength Brief in Support of Motion to
 v.                                                )   Dismiss the Amended Complaint
                                                   )   Pursuant to Fed. R. Civ. P. 12(b)(6)
 Ryan Lizza and Hearst Magazine Media,             )
 Inc.,                                             )
                                                   )
              Defendants.                          )
                                                   )

        Defendants Hearst Magazine Media, Inc. (“Hearst”) and Ryan Lizza (“Lizza”) (collectively

“Defendants”), pursuant to Local Rule 7, request leave to file their overlength Brief in Support of

Their Motion to (i) dismiss the Amended Complaint filed in this case by Plaintiffs NuStar Farms,

LLC (“NuStar”), Anthony Nunes, Jr. (“Anthony Jr.”), and Anthony Nunes, III (“Anthony III”),

see ECF No. 28 (the “Amended Complaint”), pursuant to Fed. R. Civ. P. 12(b)(6).

        1.      The text of Defendants’ Brief will run an estimated 35 pages in length (excluding

the table of contents, table of authorities, signature, and certificate of service).

        2.      Defendants believe good cause exits for granting the requested leave because the

additional pages are necessary to address all 14 allegedly defamatory statements and one

allegedly defamatory implication presented in the Amended Complaint. Further, Defendants’

motion to dismiss presents an issue of first impression in the federal courts of the Eighth Circuit,

and Defendants believe that the Court will benefit from thorough briefing on this novel question.

        3.      Defendants submit that the interests of justice and judicial efficiency would be

served by permitting the filing of this overlength Brief.




                                    1
      Case 5:20-cv-04003-CJW-MAR Document 34 Filed 06/22/20 Page 1 of 4
       4.      The granting of this Motion will assist Defendants and the Court and will not

prejudice Plaintiffs.

         5.    In accordance with Local Rule 7(k), counsel for Defendants conferred with

counsel for Plaintiffs and has been informed that Plaintiffs do not resist this motion so long as

they be given the same consideration with respect to an overlength resistance brief. Defendants

consent to Plaintiffs submitting an overlength resistance brief up to 35 pages in length.

       6.      In accordance with Local Rule 7(h), Defendants have attached their Brief in

Support of Their Motion to Dismiss the Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6)

hereto as Exhibit “A.”

       WHEREFORE, Defendants respectfully request they be granted permission to file the

attached overlength Brief in Support of Their Motion to Dismiss the Amended Complaint

Pursuant to Fed. R. Civ. P.12(b)(6), and that the Court order the Clerk to detach and file the

attached Brief as contemplated in Local Rule 7(h).



[signature block on next page]




                                    2
      Case 5:20-cv-04003-CJW-MAR Document 34 Filed 06/22/20 Page 2 of 4
June 22, 2020                Ryan Lizza and Hearst Magazine Media, Inc.,
                             Defendants

                             By: /s/ Jonathan R. Donnellan
                             Jonathan R. Donnellan, Lead Counsel*
                              jdonnellan@hearst.com
                             Ravi V. Sitwala*
                              rsitwala@hearst.com
                             Nathaniel S. Boyer*
                              nathaniel.boyer@hearst.com
                             THE HEARST CORPORATION
                             Office of General Counsel
                             300 West 57th Street
                             New York, New York 10019
                             Telephone: (212) 841-7000
                             Facsimile: (212) 554-7000
                             *Admitted Pro Hac Vice

                             Michael A. Giudicessi
                              michael.giudicessi@faegrebd.com
                             Nicholas A. Klinefeldt
                              nick.klinefeldt@faegrebd.com
                             Susan P. Elgin
                              susan.elgin@faegrebd.com
                             FAEGRE DRINKER BIDDLE & REATH LLP
                             801 Grand Avenue, 33rd Floor
                             Des Moines, Iowa 50309-8003
                             Telephone: (515) 248-9000
                             Facsimile: (515) 248-9010

                             Attorneys for Defendants




                              3
Case 5:20-cv-04003-CJW-MAR Document 34 Filed 06/22/20 Page 3 of 4
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Motion for Leave to File
Overlength Brief in Support of Motion to Dismiss the Amended Complaint Pursuant to
Fed. R. Civ. P. 12(b)(6) was served upon the following parties through the court’s CM/ECF
electronic filing system on June 22, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    4
      Case 5:20-cv-04003-CJW-MAR Document 34 Filed 06/22/20 Page 4 of 4
